Citation Nr: 0214103	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
to include hypertension.

2.  Entitlement to a compensable evaluation for the residuals 
of syphilis.

3.  Entitlement to an increased evaluation for anxiety 
neurosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
January 1948.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  The claim was remanded in March 2001 
for the purpose of obtaining additional information.  The 
claim has since been returned to the Board for appellate 
review.

The issue of entitlement to service connection for a heart 
disability is discussed in the REMAND portion of the 
decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's psychiatric disorder is manifested by 
depression, occasional sleeplessness, anxiety, and 
irritability.

3.  The evidence does not show that the veteran's syphilis 
has resulted in any complications or tertiary complications 
of the nervous system, vascular system, eyes or ears, and the 
veteran does not have clinically ascertainable residuals of 
syphilis.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for a mental disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 9400 (2001).

3.  The criteria for a compensable evaluation for the 
residuals of syphilis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 6310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  38 U.S.C. § 5103A (West 
Supp. 2001).  VA has obtained relevant government medical 
treatment records, the veteran has a VA medical examination 
for his two service-connected disabilities, and he has 
provided written statements concerning his claim.  The claims 
folder contains numerous written statements that give a 
credible portrayal of the symptoms and manifestations 
experienced by the veteran as a result of conditions.  
Moreover, the appellant has been provided appropriate notice 
of the pertinent laws and regulations, and he has been given 
the opportunity to provide additional information in support 
of his claim.  It is the determination of the Board that VA 
has no further duty to assist the veteran in the development 
of facts pertinent to this claim, and the Board may decide 
the claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2001).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2001).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

A.  Psychiatric Condition

The veteran underwent a psychiatric evaluation in conjunction 
with his claim in October 1999.  Prior to the exam, the 
veteran reported to that he was not undergoing any type of 
mental health care but he was taking Xanax.  After the exam, 
the examiner wrote of the veteran:

	. . . who is alert and oriented 
times four.  His cognitive functions 
appear intact.  He exhibited good eye 
contact.  His speech was regular rate and 
rhythm.  His mood was described as 
"alright".  His affect was mildly 
anxious.  His thought process was 
coherent.  His thought content was 
negative for suicidal and homicidal 
ideations.  Insight and judgment was 
adequate.

The veteran was diagnosed as having a generalized anxiety 
disorder.  A Global Assessment of Functioning (GAF) Score of 
60 was assigned.  

Another examination was accomplished in July 2001.  The 
veteran told the examiner that he was anxious, restless, and 
irritable.  He said that he had difficulty around crowds and 
was experiencing sleeplessness.  The actual examination 
produced the following results:

	. . . He is alert and oriented x 4.  
His speech was regular rate and rhythm.  
His mood is described as anxious.  His 
affect is congruent with his mood.  
Thought process was basically coherent.  
Thought content negative for suicidal or 
homicidal ideations.  Highly cognitive 
functions are intact.  Insight and 
judgment adequate.

....

AXIS V:	Global Assessment of 
Functioning [is] 52

SUMMARY: . . . [veteran] has generalized 
anxiety disorder, longstanding.  This 
veteran's condition has worsened since 
10/26/99.  This veteran is, however, able 
to manage his financial affairs.  This 
veteran does have social impairment 
secondary to his generalized anxiety 
disorder. . . .

As a result of that examination and after reviewing the 
veteran's VA medical treatment records, the RO increased the 
veteran's evaluation from 10 to 30 percent.  See VA Form 21-
6796, Rating Decision, August 16, 2001.

The veteran's psychiatric condition has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 9400 (2001).  The 
regulations at 38 C.F.R. § 4.130 (2001) establish a general 
rating formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 10 percent 
disability rating is warranted for

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
                                                               
38 C.F.R. § 4.130 (2001).


In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of a GAF score of 52 in 
September 2000.  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF Score of 
41 to 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Upon reviewing the evidence, it is the conclusion of the 
Board that the preponderance of the evidence is against 
assignment of a disability rating in excess of 30 percent for 
an anxiety neurosis.  The latest VA psychiatric examination 
do not suggest that the veteran's condition is serious in 
nature.  None of the objective medical evidence nor the 
veteran's statements regarding his symptomatology reflected 
any of the criteria commensurate with those required for a 50 
percent or higher disability rating.  There was no evidence 
of serious impairment in his ability to establish and 
maintain effective relationships with people due to his 
psychiatric symptoms. 

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is inconclusive.  
He has not been steadily employed for many years.  However, 
his unemployment situation has not been as a result of his 
psychiatric disability.  In other words, there is no medical 
evidence that insinuates that the veteran is mentally unable 
to work as a result of his psychiatric disability. 

Notwithstanding, the veteran does experience some 
sleeplessness and occasional irritability, but he has not 
experienced inflexibility or mild memory loss.  His speech 
has remained coherent and logical.  Hence, the overall 
disability picture does not more nearly approximate the 50 
percent criteria such as to warrant an increased rating.  38 
C.F.R. § 4.7 (2001).  As he fails to meet the criteria for a 
50 percent evaluation, he certainly does not meet the 
criteria for an evaluation in excess of 50 percent.  

The evidence does not show that the criteria for a disability 
rating in excess of 30 percent have been met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 (2001) to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his disability.  He meets none of the criteria 
for a 50 percent evaluation.  As indicated above, he has 
moderate social and occupational impairment and does not 
require any unscheduled outpatient treatment.  Moreover, he 
has not expressed any suicidal ideations, and there is no 
evidence indicating that he presents a persistent danger of 
hurting himself or others.  Thus, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 30 percent for an anxiety neurosis pursuant to 38 
C.F.R. Diagnostic Code 9400 (2001).  

B.  Residuals of Syphilis

The veteran also requested a compensable evaluation for the 
residuals of syphilis.  The veteran underwent an examination 
in order to determine whether the veteran was suffering from 
any residuals of syphilis.  The exam was accomplished in June 
2001.  Before the exam, the veteran complained of weakness 
but no lethargy, weight loss or gain, or anorexia.  He told 
the examiner that he had "urgency" and frequency during the 
day and night.  Occasional incontinence was reported.  Also 
reported was the fact that the veteran had a transurethral 
resection for benign prostatic hyperplasia which produced 
impotence.  Upon completion of the examination, the doctor 
wrote that while the veteran had suffered from syphilis in 
service, there was no evidence of recurrence.  No residuals 
were reported.

The veteran's condition has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 6310 (2001).  The residuals will be 
rated for the tertiary complications of nervous system, 
vascular system, eyes or ears, or other Diagnostic Code 
(e.g., 7000, 5002, 8105) [see Diagnostic Code 7004, 
syphilitic heart disease, Diagnostic Code 8103, cerebrospinal 
syphilis, Diagnostic Code 814, meningovascular syphilis, 
Diagnostic Code 8105, tabes dorsalis, and Diagnostic Code 
9301, dementia associated with central nervous system 
syphilis].  38 C.F.R. Part 4, Diagnostic Code 6310 (2001).

The Board finds that the criteria for entitlement to a 
compensable rating for syphilis are not met.  The veteran's 
service medical records demonstrate that he was treated for 
syphilis.  However, the current medical evidence does not 
show that the veteran is being treated for syphilis.  The 
evidence shows that the veteran has not received medical care 
for syphilis or for any specified complications thereof for 
more than fifty years.  Syphilis is rated based upon tertiary 
complications of nervous system, vascular system, eyes or 
ears, or upon complications of the nervous system, vascular 
system, eyes or ears.  The evidence does not show that the 
veteran's syphilis is currently symptomatic, or that the 
syphilis has resulted in any identified complications or 
tertiary complications of the nervous system, vascular 
system, eyes or ears.  In the absence of any evidence showing 
such complications, the criteria for a compensable evaluation 
are not met.

Accordingly, the Board finds that the criteria for 
entitlement to an compensable rating for syphilis are not 
met, and the veteran's claim therefor is denied.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6310 
(2001).


ORDER

1.  Entitlement to a compensable evaluation for the residuals 
of syphilis is denied.

2.  Entitlement to an increased evaluation for anxiety 
neurosis is denied.  


REMAND

In January 1966, the veteran filed his original claim seeking 
entitlement to service connection for several disabilities.  
He did not list a heart condition among those for which 
service connection was claimed.  However, in response to a 
request from the RO for evidence to support his claim, he 
submitted a letter from Dr. W. A. Williamson.  Dr. Williamson 
indicated that the veteran had told him that, while he was in 
the service, he suffered from a severe nervous condition 
associated with extreme anxiety and cardiac manifestations.  

The veteran underwent an examination in connection with his 
claim.  The examiner found no apparent enlargement of the 
heart, no arrhythmia, and no murmurs.  An electrocardiogram 
was performed, and the cardiologist reported a normal sinus 
rhythm and no definite evidence of myocardial damage.  In a 
September 1966 rating decision, the RO denied entitlement to 
service connection for paroxysmal tachycardia.  Service 
connection was granted for the residuals of syphilis and 
anxiety neurosis.

The veteran underwent a VA Compensation and Pension 
Examination in September 1986.  He was diagnosed as having 
Class II arteriosclerotic heart disease.  A chest x-ray film 
was produced that did not show cardiac enlargement; however, 
an EKG accomplished at the time suggested possible left 
atrial enlargement.  The etiology of the heart condition was 
not given; however, the disability was not etiologically 
linked to the veteran's service, his service-connected 
disabilities, or any incident during the veteran's military 
enlistment.  The results of the examination were forwarded to 
the RO, which determined that the veteran's heart disability 
was not service connected.  See VA Form 21-6796, Rating 
Decision, October 22, 1986.  The Board notes that the veteran 
had not specifically requested service connection for a heart 
disability; instead, he had asked for a nonservice-connected 
pension.

The veteran underwent treatment for a back disability in 
1990.  He was also seeking treatment for a possible 
recurrence of syphilis or neurosyphilis or tertiary syphilis.  
The records from the treatment along with the results of a VA 
examination accomplished in July 1990 were forwarded to the 
RO for review.  As it had in October 1986, the RO found that 
the veteran's arteriosclerotic heart disease was not related 
to the veteran's service, his other service-connected 
disability, or any incidents in service.  The RO issued its 
decision in November 1990.

The veteran then submitted a claim in December 1998 in which 
he specifically requested service connection for a heart 
condition.  He averred that this condition began while he was 
in the military.  The veteran's VA medical records from 1997 
and 1998 were obtained.  Said records did show treatment and 
a diagnosis of a heart condition, to include hypertension.  
These records did not, however, etiologically relate the 
veteran's heart condition with the veteran's military 
service, any incidents therein, or his other service-
connected disabilities.  

After receiving the information, the RO concluded that the 
veteran's claim was one that was attempting to reopen a claim 
for a heart condition.  The RO further reasoned, and notified 
the veteran, that new and material evidence sufficient to 
reopen his claim for this condition had not been received.  
The RO issued that decision in June 1999 and notified the 
veteran of that decision shortly thereafter.  The veteran 
appealed the decision to the Board for review.

The Board issued a Remand on this issue in March 2001.  The 
Board originally followed the RO's lead and treated the heart 
disability claim as one to reopen.  However, upon further 
review, the Board notes that the veteran was not given notice 
of the prior denials and that that the veteran's extant claim 
for heart disease is distinct from the prior denial of 
paroxysmal tachycardia.  Accordingly, the Board will treat, 
as is shown on the front page of this decision, this as a de 
novo claim for entitlement to service connection for a heart 
disability.

Because of the change in nature of the issue being 
adjudicated, the Board believes it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Hence, the 
claim is remanded for development and adjudication by the RO 
on the issue of entitlement to service connection for a heart 
disability.

Accordingly, this case is REMANDED for the following actions:


The RO should address the veteran's claim 
de novo, considering all of the evidence

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the decision remains unfavorable, the veteran and 
his accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


